Citation Nr: 0108037	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-05 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for bronchial asthma.

ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service pre World War II from 
September 1941 to December 1941.  He was in beleaguered 
status from December 1941 to April 1942.  The veteran was in 
prisoner of war (POW) status from April 10-15, 1942.  From 
February 1945 to April 1945 the veteran was in the recognized 
guerilla service.  From April 1945 to June 1946 the veteran 
served in the Regular Philippine Army.



REMAND

Service medical records consist primarily of an Affidavit for 
Philippine Army Personnel dated in January 1946.  The 
affidavit provided a chronological record of his activities 
from his induction to the date of processing.   The veteran 
reported that between September and November 1941 he was at 
the Field Medical Service School at Ft. McKinley.  When 
describing the period he was a POW, he stated that he was 
sick with malaria and dysentery, but his chronological record 
lacks any reference to asthma.  When requested to make a 
chronological record of wounds and illnesses incurred from 
December 8, 1941, to the date he was returned to military 
control, again the veteran stated that he had malaria and 
dysentery from April 1942 through December 1942, but again he 
made no mention of asthma.  The service medical records 
contain one February 1942 record of treatment that is 
negative for asthma complaints or diagnosis. 

The original claim for compensation benefits in November 1997 
reflects the veteran's report that he has asthma from 
September 1941 to the time of his discharge.  He reported his 
earliest post-service medical treatment for asthma was in 
1958.  

A January 1994 report from C.Y., M.D., primarily related to 
another condition, contains a recorded medical history that 
the veteran had experienced asthma since childhood.   The 
veteran had not required medication for asthma for many 
months. 

Post-service medical records reflect that the veteran does 
have a current diagnosis of bronchial asthma.  The veteran's 
family physician, Dr. F.A.P., stated via a medical 
certificate dated November 1997, that he has cared for the 
veteran since 1958 and during that time the veteran suffered 
from bronchial asthma attacks "now and then" due to being 
caught frequently by rain and stress from his job.  Dr. P. 
also stated in an undated handwritten note that he treated 
the veteran's illness with bronchodilators and the veteran 
responded very well to treatment.  His difficulty breathing 
and his wheezing sounds faded away.  The bronchial asthma 
recurred only when the veteran was exposed to stress and warm 
weather.

Dr. J.D.B., the veteran's son, stated by letter dated March 
1998, that he has treated the veteran since 1984 and was 
monitoring the veteran's asthma attacks that were occurring 
at night.  Dr. B noted symptoms of the night attacks were 
coughing, eventually leading to difficulty breathing and 
wheezing.  Dr. B noted that the veteran was taking 
bronchodilators and sometimes oral steroids when symptoms 
became extreme.  Treatment provided relief for one and three 
months.  Dr. B also mentioned that the veteran had received 
care from a Dr. M.P., but in context it appears that Dr. P's 
treatment was for prostrate cancer.  However, the Board finds 
that the veteran should be asked whether Dr. P's records are 
pertinent to the diagnosis or treatment of bronchial asthma.  
An affidavit of Dr. J.D.B. attests that the veteran had an 
attack of bronchial asthma in September 1999, at which time 
he began treating the veteran with terbutaline, guaifenesin, 
amoxicillin, salbutamol and nocturnal nebulization.

F.M., D.D., who had active service during World War II and 
was acquainted with the veteran at that time, submitted an 
affidavit.  Dr. M states that he witnessed the veteran 
suffering from "bronchial asthma" in moderate degree.  Dr. 
M states that the asthma was aggravated by the rigors of war, 
inclement weather and hardships. 

P.R.L., another World War II veteran who knew the claimant 
during the war, states after being sworn that he visited the 
claimant in January 1942.  At that time the claimant was at 
the Clearing Station of 41 Medical Battalion, 41st Division 
in the bivouac area.  When he visited the claimant, he found 
him suffering from "bronchial asthma".  He observed the 
claimant having difficulty breathing and hardly being able to 
speak.

The RO concludes in their February 2000 statement of the case 
(SOC) that Dr. M and P.R.L. are not competent to provide 
medical opinions.  Although the SOC does not explain 
precisely the basis for the finding that these parties lack 
competence to provide medical diagnoses or opinions, there 
was no indication in the record at that time that P.R.L. 
possessed any medical credentials.  F.M. was shown by self-
report to have been a dentist post-service, but not shown to 
have possessed any medical competence in 1942.  Thus, his 
competence to provide a medical diagnosis or opinion as to 
the significance of any manifestations observed in 1942 was 
not established on the record.  

The veteran argues in his substantive appeal that he, P.R.L. 
and Dr. M all received intense medical schooling and training 
in the Medical Field Service School at Fort William McKinley 
and at their assigned outfits.  Moreover, the veteran argues, 
they "graduated from the school of experience."  The Board 
of Veterans Appeals (Board) observes that the Court has held 
that a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494.  It 
appears, however, that the veteran's statements provided in 
1946 must be accorded credibility since they were prepared 
proximate to the time in question and long before any claim 
for benefits was filed.  Thus, these statements would support 
the veteran's assertion that he possessed some medical 
training in service.  The exact qualification is not clear, 
but it appears to be no more than a basic training as a medic 
or aidman, not advanced and sophisticated medical instruction 
that would qualify the veteran to render a differential 
diagnosis of bronchial asthma as opposed to a more general 
respiratory disorder.  The statement likewise would not 
establish the credentials of P.R.L. and Dr. M. to provide 
sophisticated medical opinions or diagnoses.   The Board 
would further note that neither P.R.L nor Dr. M claim to have 
ever physically examined the veteran, nor do they claim to 
have ever treated him for asthma.    Moreover, even if the 
Board assumed the veteran's medical competence to establish 
the presence of relevant disability, the Board would 
respectfully point out that the veteran's own statements in 
1946 would contradict his current claims that he had 
bronchial asthma in service.  

The Department of Veterans Affairs (VA) performed a POW 
protocol examination in April 1999, at the veteran's request.  
Asthma was recorded in the veteran's history as having been 
incurred during the war.  The medical history noted in 
reference to the chest, that the veteran had limits in 
activity but the limitations were due to pain in his joints, 
not bronchial asthma.  Also noted in the history were 
shortness of breath and chest heaviness.  Physical 
examination reflected that the veteran had equal chest 
expansion.  A chest x-ray was interpreted to reveal 
unremarkable pulmonary vessels, faint fibronodular infiltrate 
in the right upper lobe, and slightly hyperlucent upper lung 
fields.  The diagnoses were negative for bronchial asthma.  
The Board would note however, that the purpose of the 
examination was not to specifically diagnose or rule out 
bronchial asthma for compensation purposes.

In light of recent pertinent legislative changes, the Board 
finds that the current medical evidence is sufficient to 
require that the veteran be afforded a new VA examination to 
ascertain the diagnosis of any current respiratory 
disorder(s) and the etiology of any bronchial asthma 
disorder, and to provide specific opinions regarding the 
degree of medical probability that any current bronchial 
asthma disorder, if present, is causally connected to service 
directly or through aggravation. 

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code) may be summarized as imposing the following obligations 
on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for bronchial asthma.  
The veteran should also be specifically 
asked whether the treatment records of 
Dr. M.P. pertain to bronchial asthma.  
Any medical records other than those now 
on file pertaining to diagnosis or 
treatment of bronchial asthma should be 
obtained and associated with the claims 
folder.

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.  With respect to any Federal 
government records, the RO must discharge 
the obligations set out in (7) above.

3.  The veteran should then be afforded 
an examination by an appropriate 
physician to determine the nature, status 
and etiology of any bronchial asthma 
disorder.  All indicated studies must be 
conducted.  The claims file, or copies of 
pertinent documents located therein, and 
a copy of this remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  
After the examination and review of the 
evidence in the claims folder, including 
service, VA, and private medical records, 
the physician should express opinions as 
to the following:

(a) Did the veteran plainly have 
bronchial asthma on entering service? 

(b) Is there a current diagnosis of 
bronchial asthma?

(c) If there is a current diagnosis of 
bronchial asthma disability, what is the 
degree of medical probability that such 
disability was incurred during active 
service or is causally related to 
service?

(d)  If you find that the veteran plainly 
had bronchial asthma on entering service, 
what is the medical probability that his 
pre-service bronchial asthma underwent an 
increase in disability during active duty 
beyond the natural progress of the 
disorder based on all evidence pertaining 
to the disorder before, during and after 
service.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.  Of 
course, the questions are not intended to 
limit the physician from discussing any 
other facts or circumstances that would 
have bearing upon the ultimate question 
of whether there is current bronchial 
asthma disability causally related to 
service.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinion are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
bronchial asthma.

7. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




